708 N.W.2d 387 (2006)
474 Mich. 1018
Gwanjun KIM and Keesoo Kim, Plaintiffs-Appellants,
v.
KIA MOTORS AMERICA, Defendant-Appellee.
Docket No. 128916, COA No. 260071.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the April 12, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to consider the meaning of "deceptive" and "misleading" as those words appear in MCL 445.356(1).